CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated November 22, 2011 on the financial statements and financial highlights of Chase Growth Fund and Chase Mid-Cap Growth Fund, each a series of Advisor Series Trust.Such financial statements and financial highlights appear in the 2011 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania January 26, 2012
